Citation Nr: 0632468	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  97-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for major depression with psychotic features for the 
period prior to November 14, 2005.

2.  Entitlement to a disability rating in excess of 70 
percent for major depression with psychotic features.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That rating decision granted 
service connection for major depression with psychotic 
features and assigned a 10 percent rating effective from June 
10, 1992.  During the pendency of this appeal a variety of 
disability ratings, and effective dates for each rating, have 
been assigned for the veteran's service-connected psychiatric 
disability.  Most recently, a January 2006 rating decision 
assigned a 50 percent disability rating effective from June 
10, 1992, the date that service connection was established, 
until November 14, 2005, and assigned a 70 percent disability 
rating effective from November 14, 2005.  The veteran was 
also granted a total disability rating for compensation based  
individual unemployability (TDIU) from November 14, 2005.  

The case was previously before the Board on numerous 
occasions, most recently it was remanded in June 2005 for 
another Compensation and Pension examination of the veteran.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDING OF FACT

The veteran's service-connected major depression with 
psychotic features has rendered him unable to obtain or 
retain employment since service connection was granted 
effective June 10, 1992.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for major 
depression with psychotic features have been met effective 
from June 10, 1992.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
March 2002 satisfied the duty to notify provisions.  Without 
deciding whether these notice and development requirements 
have been satisfied in the present case, it is the Board's 
conclusion that the law does not preclude the Board from 
adjudicating the veteran's claim for an increased rating for 
his service-connected psychiatric disability.  This is so 
because the Board is taking action favorable to the veteran 
by granting a 100 percent rating; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records, 
Social Security records, VA medical treatment records, and VA 
Compensation and Pension examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the veteran's claim 
for an increased rating for his service-connected psychiatric 
disability.  

At present, the veteran is service-connected for major 
depression with psychotic features at a 50 percent disability 
rating effective June 10, 1992, which is the date service 
connection was granted.  Effective from November 14, 2005, a 
disability rating of 70 percent is assigned.  

Major depression was previously rated under 38 C.F.R. § 
4.132, Diagnostic Code 9405.  By regulatory amendment 
effective November 7, 1996, substantive changes were made to 
that criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 
61 Fed. Reg. 52695- 52702 (1996).  In VAOPGCPREC 7-2003, the 
VA General Counsel held that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Court overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant).  The General Counsel concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.

When VA adopted the revised rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  See 61 Fed. Reg. 52695- 52702 (1996).  
Accordingly, for the period prior to November 7, 1996, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's dysthymic disorder.

Prior to November 7, 1996, major depression was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  A 50 percent rating contemplated a psychiatric 
disability where an ability to establish or maintain 
effective or favorable relationships with people is shown to 
be considerably impaired, by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was shown to be severely 
impaired, or by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in severe industrial impairment.  To warrant a 
100 percent evaluation, the attitudes of all contacts except 
the most intimate must be so adversely affected as to result 
in virtual isolation in the community; or there must be 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996)(emphasis 
added).  The criteria for a 100 percent rating represent 
three independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under the revised criteria, now set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2005), a 70 percent rating is to 
be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2006).

The evidence of record supports the assignment of a 100 
percent disability rating for the veteran's service-connected 
major depression based on the old rating criteria effective 
from the original date of service connection in 1992.  

VA records reveal that the veteran was hospitalized in 
February and March 1989, in January and February 1990, and in 
March and April 1990 for psychiatric treatment.  The 
diagnosis in each instance was major depression, with 
psychotic features being noted in 1990.  The "Axis V" 
notation on the discharge summaries represents the Global 
Assessment of Function (GAF) which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
EDITION, American Psychiatric Association (1994) (DSM-IV).  
While a GAF score is normally a numerical value, the AXIS V 
evaluations on the discharge summaries revealed the veteran's 
functioning to be "very poor."  

In October 1992 a VA examination of the veteran was 
conducted.  Mental status examination revealed the veteran to 
be hostile, resistant, distance and vague.  Affect was 
inappropriate and flattened.  Some occasional hallucinations 
were noted.  The veteran also had poor memory and some 
suicidal preoccupations.  The diagnosis was major depression 
with psychotic features and the prognosis was indicated to be 
"poor."  The diagnosis was confirmed by psychological 
testing conducted in November 1992.  A September 1993 VA 
examination report indicated marked improvement with only 
depression and anger, but lacking any memory impairment or 
psychotic features.  Nevertheless the highest level of 
adaptive functioning in the past year was again indicated to 
be poor.  

A private psychiatric examination report dated February 1994 
reveals a medical opinion that the veteran's "industrial and 
social adoptabilities are severely impaired and he is found 
to be unable to engage in any gainful activity."  

The veteran again required inpatient treatment for his major 
depression with psychotic features at a VA medical center in 
October and November 1994.  On discharge his GAF was noted to 
be 70, which is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  However, his past GAF was noted to be 45 which 
is defined as reflecting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.

Private psychiatric examination reports dated in July 1990, 
and April 1998, along with the recent VA examination report 
dated IN November 2005 all indicate that the veteran is 
incapacitated from work due to his service-connected major 
depression.  The Board also notes that the Social Security 
Administration (SSA) has found that the veteran has been 
disabled since 1989 because of his major depression.  
Generally SSA determinations are evidence that VA must 
consider, but they are not controlling on VA, because the 
laws and regulations involved provide for significant 
differences in the determination of disabilities under the 
SSA and VA systems.  Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  However, in the present case SSA has determined that 
the veteran cannot work due to his service-connected major 
depression.  

The evidence of record clearly shows that the veteran's 
service-connected major depression renders him unemployable.  
This meets the criteria for a 100 percent rating under the 
old rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).  The evidence also supports that the veteran's level 
of disability resulting from his major depression has been 
essentially at this same level since service connection was 
first granted effective in 1992.  Accordingly, a 100 percent 
disability rating for the veteran's service-connected major 
depression with psychotic features is granted pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996) effective from 
June 10, 1992.  




ORDER

A disability rating of 100 percent is granted for the 
veteran's service-connected major depression with psychotic 
features effective from June 10, 1992, subject to the law and 
regulations governing the payment of monetary awards.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


